Case 1:20-cv-24342-RNS Document 21 Entered on FLSD Docket 03/02/2021 Page 1 of 3




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                         MIAMI DIVISION

                                     Case No. 1:20-cv-24342-RNS

   PAYRANGE, INC.                                     )
                                                      )
                    Plaintiff,                        )
                                                      )
   v.                                                 )
                                                      )
   KIOSOFT TECHNOLOGIES, LLC and                      )
   TECHTREX, INC.,                                    )
                                                      )
                    Defendants.                       )
                                                      )
                   DEFENDANT TECHTREX, INC.’S CORPORATE
        DISCLOSURE STATEMENT AND CERTIFICATE OF INTERESTED PARTIES

           Defendant TechTrex, Inc. (“TechTrex”), in accordance with Federal Rule of Civil

  Procedure 7.1, hereby files its Corporate Disclosure Statement.           TechTrex is a Canadian

  corporation organized and existing under the laws of the Province of Ontario. TechTrex has no

  parent corporation, and no publicly-held corporation owns any interest in TechTrex.

           TechTrex identifies the following interested parties:

        1. TechTrex;

        2. Defendant KioSoft Technologies, LLC; and

        3. Plaintiff PayRange, Inc. and, if they exist, any of PayRange’s subsidiaries, conglomerates,

           affiliates, parent corporations, publicly traded companies that own 10% or more of

           PayRange’s stock, and all other identifiable legal entities related to PayRange in the case.




    DEFENDANT TECHTREX’S CORPORATE DISCLOSURE STATEMENT & CERTIFICATE OF INTERESTED PARTIES
Case 1:20-cv-24342-RNS Document 21 Entered on FLSD Docket 03/02/2021 Page 2 of 3




  Dated: March 2, 2021                     Respectfully submitted,

                                           /s/ John A. Camp
                                           John A. Camp
                                           Florida Bar Number 848115
                                           Ice Miller LLP
                                           7300 Biscayne Boulevard, Suite 200
                                           Miami, Florida 33138
                                           Phone: 305-341-9055
                                           John.Camp@icemiller.com

                                           Counsel for Defendants KioSoft Technologies, LLC
                                           and TechTrex, Inc.




    DEFENDANT TECHTREX’S CORPORATE DISCLOSURE STATEMENT & CERTIFICATE OF INTERESTED PARTIES
                                                  2
Case 1:20-cv-24342-RNS Document 21 Entered on FLSD Docket 03/02/2021 Page 3 of 3




                                   CERTIFICATE OF SERVICE

          I, John Camp, do further certify that I have caused a true and correct copy of Defendant

  TechTrex, Inc.’s Corporate Disclosure Statement and Certificate of Interested Parties to be

  electronically mailed to all counsel of record included in the service list below on March 1, 2021

  and that I have this day caused a true and correct copy of the same to be filed through the Court’s

  ECF system, which system has sent notice to all counsel of record.

          This, the 2nd day of March, 2021.


                                                                /s/ John A. Camp
                                                                John A. Camp
                                            SERVICE LIST

                      PayRange Inc. v. KioSoft Technologies, LLC and TechTrex, Inc.
                                     Case No.: 1:20-cv-24342-RNS
                         United States District Court, Southern District of Florida

   Joseph R. Englander                               James C. Yoon (pending PHV)
   FOWLER WHITE BURNETT                              Ryan R. Smith (pending PHV)
   1395 Brickell Avenue, 14th Floor                  Jamie Y. Otto (pending PHV)
   Miami, Florida 33131                              Neil N. Desai (pending PHV)
   Telephone: (305) 789-9259                         WILSON SONSINI GOODRICH & ROSATI
   Facsimile: (305) 728-7559                         Professional Corporation
   Email: jenglander@fowler-white.com                650 Page Mill Road
                                                     Palo Alto, CA 94304-1050
   Counsel for Plaintiff PayRange Inc.               Telephone: (650) 493-9300
                                                     Facsimile: (650) 565-5100
   VIA ECF                                           Email: jyoon@wsgr.com, rsmith@wsgr.com,
                                                     jotto@wsgr.com, ndesai@wsgr.com

                                                     VIA ECF


  4816-7956-2462.1




    DEFENDANT TECHTREX’S CORPORATE DISCLOSURE STATEMENT & CERTIFICATE OF INTERESTED PARTIES
                                                       3
